DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on June 17, 2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “he spray painting apparatus is further connected to a drying or roasting apparatus for receiving the annular object after spray painted and drying the protection layer” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 6 of the specification discloses “the transmission mechanism” which is believed to be incorrect as previously a transporting mechanism is recited.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a drying or roasting apparatus for receiving the annular object after spray painted and drying the protection layer in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmission element" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the transporting mechanism.
In regards to claim 4, the claim limitation “drying or roasting apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is silent with regards to the corresponding structure for the drying or roasting apparatus that receives the annular object after spray painted and drying the protection layer.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer (US 3,513,808) in view of Williams (US 5,989,644) and Marantz (US 2,794,448).
In regards to claim 1, Mortimer teaches an apparatus for spray painting an object, comprising:
a machine station having a stand (table 11) thereon, and plural poles (posts 32, 33) (fig. 1-2; col. 2, lines 40-45, col. 3, lines 5-10);
a transporting mechanism disposed on the machine station and having a driving source (motor 56), plural driven wheel assemblies (sprockets 14, 15, 16, 17) and a driving
belt (chain conveyor 13) engaged with the plural driven wheel assemblies (fig. 1, 5-6; col. 2, lines 45-50, col.  3, lines 30-40),
wherein one of the plural driven wheel assemblies (sprocket 14) is connected to and driven by the driving source (sprocket 14 connected gear 53 and driven by motor 56), and wherein the plural driven wheel assemblies are rotated synchronously by the driving belt (fig. 1-, 5-6; col. 3, lines 25-45);
plural loading assemblies (shaft 20) for loading the object to be spray painted, a shaft (shaft 20) disposed in a middle of the loading tray, a shaft sleeve (see larger diameter portion between shaft 20, shaft 19 and sprocket 21) surrounding the shaft and connected to the driving belt of the transmission mechanism for positioning, and a rubbing member (sprocket 21) disposed at a terminal of the shaft (fig. 1-3, 5; col. 2, lines 45-65)
at least one spray painting element (spray guns 36, 37) disposed on one side of the plural poles (posts 32, 33) of the machine station and having a spray gun (36, 37) for spray painting the object to be spray painted, wherein a location of the spray gun on the pole is adjustable (fig. 1-2; col. 3, lines 5-25); and
a self-rotation mechanism disposed at one lateral of the machine station corresponding to at least one spray painting element (spray guns 36, 37) and having a base, a power source (motor 24) and a turning wheel (sprocket 22, 23) disposed on the base, and a dynamic friction belt (roller chain 22) engaged with and disposed between the power source (motor 24) and the turning wheel (sprocket 22, 23), 
wherein the dynamic friction belt contacts the rubbing members (sprocket 21) of the loading assemblies (shaft 20) located corresponding to the at least one spray painting element (spray guns 36, 37) for driving the rubbing members (sprocket 21) to automatically rotate the loading assemblies (fig. 1-3; col. 2, line 55- col. 3, line 5, col. 4, lines 1-10).
Mortimer does not explicitly teach a pushing source connected to a terminal of the stand, a sliding element connected to a terminal of the pushing source, wherein each of the plural loading assemblies comprises a loading tray.
However, Williams teaches a hydraulic cylinder (73, pushing source) which moves a carriage (71, sliding element) supporting a spray gun assembly (20), where hydraulic cylinder is connected to the carriage at a terminal end (fig. 1; col. 4, lines 1-15).
Williams teaches a carrier assembly (14, loading assembly) comprising a hoop (44, loading tray) which is used to a part (82, object) (fig. 1, 3; col. 3, lines 30-40, col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hydraulic cylinder moving the carriage and spray gun assembly and the carrier assembly with hoop holding the part of Williams onto the spray painting element (spray guns 36, 37) on the end of the stand/table-11 and loading assemblies/shaft-20 of Mortimer because Williams teaches a smooth even coating maybe consistently and uniformly applied (col. 1, lines 22-25).
 Mortimer and Williams do not explicitly teach a dust removal element having an air gun disposed on one of the plural poles of the machine station for blowing a disk surface of the annular object to be spray painted to remove dust thereon; wherein a location of the air gun on the pole is adjustable.
However, Marantz teaches a blowout unit (13) that discharges a jet of air through an air nozzle (23) which removes dirt from a tube (fig. 1; col. 2, lines 55-60, col. 3, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the air nozzle of Marantz onto the stand/table-11, upstream of spray painting element (spray guns 36, 37) of Mortimer and Williams because Marantz teaches it will remove dirt on the substrate.
 Mortimer, Williams and Marantz do not explicitly teach the air nozzle is on the plural poles of the machine station.  
However, as Mortimer, Williams and Marantz teaches the air nozzle is position upstream of the spray painting element which are on plural poles (posts 32, 33) and the location of the spray painting element is adjustable, one of ordinary skill in the art before the effective filing date of the claimed invention, would arrange the air nozzle on a duplicate adjustable pole, upstream of the spray painting element, because it would represent a simple duplication and/or rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art (MPEP 2144.04).  
With regards to the claimed friction belt and the prior art roller chain (22), these elements represent obvious equivalent, where it would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Mortimer, Williams and Marantz do not explicitly teach the annular object and to form a protection layer on the annular object.
However, the particular type of substrate or processing materials used do not limit an apparatus claim (MPEP2115).
As Mortimer, Williams and Marantz teach the structural limitations of the claim, one would be capable of mounting an annular object to be sprayed to form a protective coating on the annular object.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer, Williams and Marantz as applied to claim 1 above, and further in view of Buschor (US 4,448,821).
In regards to claim 2, Mortimer, Williams and Marantz as discussed, but do not explicitly teach the stand is provided with a sensor at a front region of the dust removal element for sensing a location of the loading tray of the loading assembly and controlling operation of the air gun of the dust removal element, the spray gun of the spray painting element and the pushing source.
However, Buschor teaches an article detector (22, sensor) which detects an article (8, object) at a starting position (21).  Buschor teaches the starting position is upstream of a sprayer (35) that coats the articles (fig. 1-2; col. 5, lines 5-30, col. 5, line 60- col. 6, line 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the article detector of Buschor onto the apparatus of Mortimer, Williams and Marantz, upstream of the spray painting elements and also upstream the air gun such that the air gun is only actuated when an object/article is present because Buschor teaches it will provide accurate spraying of the article when present (col. 2, lines 40-45).
  In regards to claim 3, Mortimer, Williams and Marantz as discussed, where Williams the hoop (44, loading tray) comprises an inner supporting edge capable of engaging with an inner annular surface of the annular object (fig. 1, 3; col. 3, lines 30-40, col. 4, lines 25-45)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimer, Williams and Marantz as applied to claim 1 above, and further in view of Flood (US 5,209,181).
In regards to claim 4, Mortimer, Williams and Marantz as discussed, but do not explicitly teach n the spray painting apparatus is further connected to a drying or roasting apparatus for receiving the annular object after spray painted and drying the protection layer.
However, Flood teaches a paint machine (90, spray painting apparatus) comprising a paint chamber (40) and the oven chamber (80, drying or roasting apparatus) that are connected to one another by a conveyor assembly (20).  Flood teaches the oven chamber dries the applied paint (fig. 2; abstract, col. 1, lines 65-68, col. 2, lines 48-51, col. 4, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the oven chamber of Flood onto the apparatus of Mortimer, Williams and Marantz, downstream of the spray painting elements because Flood teaches it will dry the applied paint so that the object able to be handled by hand (col. 4, lines 18-20, 32-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717